Citation Nr: 1754165	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  12-14 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for Barrett's esophagus.

6.  Entitlement to service connection for a bilateral inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1977 to July 1981 and from February 2002 to August 2002; she also had service in the Naval Reserves for over 20 years, including periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA). 

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran and her husband testified at a videoconference hearing with the undersigned Veterans Law Judge October 2014, and a transcript of the hearing is of record.

In February 2015, the Board remanded the above issues as well as the issue of entitlement to service connection for a bilateral hearing disability for additional development.  A March 2016 rating decision granted service connection for bilateral hearing loss and tinnitus.   Accordingly, that issue is no longer before the Board.  The remaining issues are once again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In February 2015, the Board remanded the appeal in part to obtain a written list of the dates of all of the Veteran's ACDUTRA and INACDUTRA in the Naval Reserve.  In July, November, and December 2015, the AOJ made requests to the Defense Finance and Accounting Service (DFAS) requesting verification of pay records for Army National Guard service from July 1981 to March 2009.  In February 2016, the AOJ requested records for the same period from the Navy Reserves.  In February 2016, DFAS replied with leave and earning statements for the period from March 2002 through October 2002 only.  As this evidence fails to clarify dates of the Veteran's ACDUTRA and INACDUTRA in her more than 20 years of service in the Naval Reserves, additional development is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In addition, in a February 2017 correspondence, the Veteran indicated that VA treatment records dated through October 2016 from VA medical facilities in Virginia Beach documented ongoing problems related to many of her claimed current disabilities on appeal.  The most recent March 2016 supplemental statement of the case reflects that VA treatment records through only February 2016 have bene associated with the claims file.  As the appeals involving the cervical spine, hernia, and bilateral shoulders were denied in part because of the lack of current diagnoses, these outstanding records are potentially relevant and should be obtained.

In April 2016, the Veteran submitted evidence that she contends was not considered in the March 2016 supplemental statement of the case.  While many of these documents appear to have been considered in prior supplemental statements of the case or the statement of the case, to the extent any evidence was not, it should be considered by the AOJ in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  A written list of the dates of all of the Veteran's ACDUTRA and INACDUTRA should be obtained and added to the record.

2.  Obtain any outstanding treatment records associated with the Hampton VA Medical Center from February 2016 to the present, to include any treatment from the Virginia Beach Community Based Outpatient Clinic or from any other VA facility from February 2016 to the present.

3.  Readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and her representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




